       Case 19-16576-mdc         Doc 80Filed 07/17/20 Entered 07/17/20 17:38:38                Desc Main
                                       Document Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

       BRITTANY EBSON                                Chapter 13



                              Debtor                 Bankruptcy No. 19-16576-MDC

                               OBJECTION OF CHAPTER 13 TRUSTEE
                             TO CONFIRMATION OF PLAN OF DEBTOR(S)

       AND NOW comes, WILLIAM C. MILLER, ESQUIRE, chapter 13 standing trustee, to object to
confirmation of the chapter 13 plan of debtor(s), because it fails to comply with 11 U.S.C. Sections 1322
and/or 1325 of the Bankruptcy Code, and/or debtor(s) has/have failed to provide information,
evidence, or corrections to the petition, schedules, statements or other documents filed by debtor(s) to
enable the standing trustee to evaluate the Plan for confirmation, as follows:

The Plan violates 11 U.S.C. Section 1325 (b)(4) in that it is not for the applicable commitment period.
Debtor(s) has/have failed to file an accurate statement of current monthly income, and/or if the debtor(s)
has/have above-median income, an accurate calculation of disposable income in accordance with Section 1325
(b)(3), on Official Form 22C, as required by Bankruptcy Rule 1007(b)(6).
The Plan violates 11 U.S.C. Section 1325(a)(4) in that the value of the property to be distributed under the plan
on account of each allowed unsecured claim is less than the amount that would be paid in a Chapter 7
liquidation.
The claims and/or claim amounts identified in the Plan are inconsistent with one or more filed proofs of claim.

       WHEREFORE, the standing trustee requests that the Court enter an order in the form annexed hereto
denying confirmation of the Plan.


                                                     Respectfully submitted,

                                                       /s/ William C. Miller
                                                     William C. Miller, Esquire
                                                     Chapter 13 Standing Trustee
